UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2158


ERA L. CARTER, as Executor and Personal Representative of
the Estate of Floyd C. Carter, Jr., Deceased,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:13-cv-00112-MSD-TEM)


Submitted:   April 29, 2015                   Decided:   May 11, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert T. Hall, Samantha Karyn Sledd, HALL & SETHI, PLC, Reston,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Kent P. Porter, Virginia VanValkenburg, Assistant
United States Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Era L. Carter appeals the district court’s order entering

judgment in favor of Appellee on Carter’s claim for negligence

under    the    Federal      Tort   Claims   Act,   28   U.S.C.    §§ 2671-2680

(2012).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Carter v. United States, No. 4:13-cv-112

(E.D.    Va.    Aug.   25,    2014).    We   dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                         2